Citation Nr: 0821613	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  03-27 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a psychiatric 
disorder including sleep manifestations, secondary to hearing 
loss and tinnitus.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied service connection for 
bilateral hearing loss, tinnitus, a sleep disorder, and a 
nervous condition.

In March 2004, the Board remanded this matter to afford the 
veteran the opportunity to testify at a Board hearing at the 
RO, as he had requested.  In July 2004, a hearing was held 
before a Veterans Law Judge sitting at the RO.  A transcript 
of that hearing is of record.  

At the July 2004 hearing, the veteran explained that he was 
seeking service connection for a psychiatric disorder which 
included problems sleeping.  In October 2004, the Board 
remanded the matter for additional evidentiary development.  
At that time, in the interests of clarity, the Board combined 
the issues of service connection for a psychiatric disorder 
and a sleep disorder.  

While the matter was in remand status, in a September 2007 
rating decision, the RO granted service connection for right 
ear hearing loss.  Absent any indication that the veteran has 
appealed the downstream elements of the rating or effective 
date, such matters are not in appellate status.  See Grantham 
v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  Thus, the Board 
has recharacterized the hearing loss issue as reflected 
above.

In a December 2007 VA letter, the veteran was advised that he 
was entitled to an additional hearing, as the Veterans Law 
Judge who had conducted the July 2004 hearing was no longer 
employed by the Board.  See 38 C.F.R. § 20.717.  In January 
2008, the veteran responded that he would like to appear at a 
Board videoconference hearing.  In February 2008, the Board 
remanded the matter to the RO for purposes of scheduling the 
hearing.  In May 2008, however, the veteran withdrew his 
hearing request and asked that the Board consider his appeal 
based on the evidence of record.  

As set forth in more detail below, a remand is required with 
respect to the issue of entitlement to service connection for 
a psychiatric disorder, including sleep manifestations.  This 
issue is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has presented credible statements regarding 
his exposure to acoustic trauma during active service and 
such statements are consistent with his military occupational 
specialty, machine account specialist or sorting machine 
operator.  

2.  Left ear hearing loss was not clinically evident during 
the veteran's active service or for many years thereafter and 
the most probative evidence indicates that the veteran's 
current left ear hearing loss is not causally related to his 
active service or any incident therein, including exposure to 
acoustic trauma.  

3.  The veteran's bilateral tinnitus is as likely as not the 
result of noise exposure in service or associated with his 
service-connected noise-induced sensorineural hearing loss in 
the right ear.  




CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in active service 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007). 

2.  Resolving reasonable doubt in favor of the veteran, 
bilateral tinnitus was incurred during active service or is 
proximately due to or the result of his service-connected 
right ear hearing loss.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2007).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in a June 2002 letter issued prior to the 
initial decision on the claim, the RO notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims, and of what part of that evidence he was 
to provide and what part VA would attempt to obtain for him.  
The letter also advised the veteran to submit or identify any 
additional information that he felt would support his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letter discussed above 
does not specifically satisfy the additional requirements 
delineated by the Court in Dingess/Hartman.  However, in a 
September 2007 Supplemental Statement of the Case, the RO 
provided the veteran with specific notice of the additional 
Dingess/Hartman requirements, and thereafter afforded him a 
60 day period of time in which to respond.  In May 2008, the 
veteran asked that his case be decided on the evidence 
currently of record.  See Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a Statement 
of the Case or Supplemental Statement of the Case, is 
sufficient to cure a timing defect); cf. Medrano v. 
Nicholson, 21 Vet. App. 165 (2007) (failure by the RO to 
conduct a readjudication is not prejudicial because the 
result of such a readjudication on exactly the same evidence 
and law previously considered would be no different than the 
previous adjudication).  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

In this case, the veteran's service medical records are on 
file, as are post-service VA and private clinical records 
identified by the veteran.  Despite being given the 
opportunity to do so, the veteran has neither submitted nor 
identified any additional post-service VA or private clinical 
records pertaining to his claims, and none is evident from a 
review of the record.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(2), (3) (2007).  

The veteran has also been afforded a VA medical examination 
in connection with his claims.  38 C.F.R. § 3.159(c)(4) 
(2007).  The Board finds that the report of the examination 
provides the necessary medical opinions.

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor his 
representative has argued otherwise.  


Background

The veteran's service medical records are negative for 
complaints or findings of left ear hearing loss or tinnitus.  
At his April 1965 military separation medical examination, 
the veteran's ears were normal.  Audiological testing showed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
35 (45)
10 (15)
LEFT
10 (25)
10 (20)
10 (20)
10 (20)
10 (15)

(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Since November 1, 1967, those standards 
have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  In order 
to facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards and are represented above by 
the figures in parentheses).

The veteran's DD Form 214 shows that his military 
occupational specialty during his period of active duty was 
machine account specialist, the civilian equivalent of which 
is sorting machine operator.  

In April 2001, the veteran submitted an original application 
for VA compensation benefits, seeking service connection for 
several disabilities, including bilateral hearing loss and 
tinnitus.  He indicated that during his period of active 
duty, he had worked in a copy shop in a metal building with 
concrete floors.  He indicated that the environment was very 
noisy as a result of the accounting machines, sorters, and 
copiers, and that he had worn no hearing protection.  As a 
result, he indicated that he had hearing problems and ringing 
in his ears.

In connection with his claim, the RO obtained VA clinical 
records, dated from February 2001 to May 2002.  In pertinent 
part, these records show that during a new patient evaluation 
in February 2001, the veteran's complaints included tinnitus 
for years.  In February 2002, the veteran was seen for a 
hearing evaluation.  He reported hearing problems since the 
mid 1960's.  He indicated that it was his opinion that his 
hearing problems were related to working in a loud 
environment during service with no hearing protection.  The 
veteran acknowledged post-service occupational noise 
exposure, but indicated that he had worn hearing protection.  
The veteran also reported that he had developed tinnitus at 
the same time his hearing loss had begun.  Audiometric 
testing showed asymmetrical bilateral high frequency 
sensorineural hearing loss.  Hearing aids were recommended.  
In May 2002, the veteran was fitted with hearing aids.  He 
also began participating in a research study regarding the 
functioning, disability, and quality of life in hearing 
impaired adults.  

In a July 2003 statement, the veteran indicated that he had 
discussed his claim with his VA physician and that, after 
reviewing his service medical records, she had concluded that 
his hearing had been damaged in the military.  

The RO subsequently obtained additional VA clinical records, 
dated to September 2003.  These records show that the veteran 
continued his participation in the hearing impaired research 
study.  However, they contain no reference to the etiology of 
the veteran's hearing loss.  

In July 2004, the veteran testified at a Board hearing at the 
RO.  He indicated that he had been a machine operator during 
service, working in a machine room with tin walls and a 
concrete floor.  He stated that 30 to 40 machines were going 
all the time and there was no ear protection offered.  The 
veteran further testified that he had been told by personnel 
at the VA Medical Center that his hearing loss was related to 
service.  He had tried to obtain a statement to this effect, 
but had been told that such an opinion would have to be 
obtained through a compensation examination.  

In August 2006, the veteran underwent VA medical examination 
for compensation purposes.  The examiner reviewed the claims 
folder and noted that at the veteran's service separation 
audiogram in 1965, he had had normal hearing in the left ear 
and decreased hearing at 4,000 hertz in the right ear.  The 
examiner further noted that the veteran worked as a machine 
operator during service and had continued occupational noise 
exposure after service.  He noted that post-service medical 
records included a 2002 VA clinical record in which the 
veteran reported hearing loss and tinnitus since the mid 
1960's.  On current examination, the veteran's complaints 
included bilateral hearing loss and tinnitus, greater on the 
left.  The veteran indicated that he had been a machine 
operator during service.  He reported a gradual onset of 
hearing loss in the late 1960's and the onset of tinnitus in 
the late 1970's to early 1980's.  

Audiological evaluation showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
55
70
70
LEFT
15
15
70
70
80

Speech audiometry testing was begun, but the veteran left the 
clinic before finishing the test without comment to anyone 
and against medical advice.  After examining the veteran and 
reviewing the claims folder, the examiner concluded that it 
was unlikely that the veteran's current left ear hearing loss 
began in the military, in view of the 1965 separation 
audiogram showing normal hearing acuity.  However, he 
concluded that the veteran's right ear hearing loss was at 
least as likely as not of service origin, as decreased 
hearing acuity in that ear was noted at the time of service 
separation.  With respect to the veteran's tinnitus, the 
examiner indicated that the veteran initially reported in 
2002 that his tinnitus had begun in 1965.  On current 
examination, however, the veteran indicated that it had begun 
in the late 1970's or early 1980's.  The examiner noted that 
it was impossible to tell which report was correct.  For 
these reasons, he indicated that it was less likely than not 
that the veteran's tinnitus was the result of military 
service.  

Based on the examiner's opinion, in a September 2007 rating 
decision, the RO granted service connection for right ear 
hearing loss and assigned an initial zero percent rating.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as a psychosis 
or an organic disease of the nervous system such as 
sensorineural hearing loss, may be also be established on a 
presumptive basis by showing that such a disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the 
disease is presumed under the law to have had its onset in 
service even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).  

In addition, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  38 C.F.R. § 3.310(a); 
Allen, 7 Vet. App. at 448. 

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

Left ear hearing loss

The veteran contends that he currently has left ear hearing 
loss as a result of exposure to acoustic trauma during 
service.  

As an initial matter, the Board finds that the record on 
appeal corroborates the veteran's contentions of in-service 
noise exposure.  His DD Form 214 confirms that he served as a 
sorting machine operator during service.  Moreover, he has 
given credible testimony regarding his in-service noise 
exposure.  The Board notes that his testimony regarding noise 
exposure during service is consistent with his military 
occupational specialty.  

As noted, however, that an injury or disease occurred in 
service is not enough; there must be chronic disability 
resulting from that injury or disease.  In this case, the 
veteran's service medical records are entirely negative for 
complaints or findings of left ear hearing loss.  Indeed, at 
his April 1965 military discharge medical examination, the 
veteran's ears were normal on clinical evaluation and 
audiometric testing showed that his left ear hearing acuity 
was within normal limits all frequencies from 500 to 4,000 
Hertz.  38 C.F.R. § 3.385.  

Moreover, the Board notes that the record on appeal is 
negative for medical evidence of a diagnosis of a left ear 
hearing loss disability for decades after service separation.  
In fact, the first clinical evidence of a left ear hearing 
loss disability of record is not until February 2002, 
approximately 37 years after service, when the veteran sought 
VA medical treatment and was diagnosed as having a bilateral 
hearing loss disability.  Based on the evidence set forth 
above, the Board finds that a chronic left ear hearing loss 
disability was not present in service or manifest to a 
compensable degree within the first post-service year.  

The Board has considered the provisions of 38 C.F.R. § 
3.303(b), in light of the veteran's recollections that his 
hearing loss began in the mid to late 1960's.  See Savage v. 
Gober, 10 Vet.  App. 488 (1997).  While the Board does not 
doubt the sincerity of the veteran's recollections of 
decreased hearing acuity beginning in the 1960's, the Board 
assigns far greater probative weight to the findings on 
audiometric testing in April 1965, which showed normal 
hearing acuity on the left.  While the veteran recalls 
decreased hearing acuity beginning in the 1960's, he is not 
competent to provide evidence of a hearing loss disability, 
which is a medical diagnosis.  See 38 C.F.R. § 3.385 (setting 
forth criteria for hearing loss disability); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Although the most probative evidence shows that a chronic 
left ear hearing loss disability was not present during 
service, the Board notes that even if a veteran does not have 
hearing loss during the time of active duty, such does not 
prohibit service connection.  Hensley, 5 Vet. App. at 159-60.  
Rather, service connection may still be established if a 
veteran currently satisfies the criteria of 38 C.F.R. § 
3.385, and the evidence links current hearing loss with 
service.  Id. at 158.  See also 38 C.F.R. § 3.303(d).

Thus, the Board has carefully reviewed the record for 
evidence showing that any current left ear hearing loss is 
the result of acoustic trauma he sustained during his active 
service.

In that regard, the Board notes that in August 2006, a VA 
medical examiner, after examining the veteran and reviewing 
his claims folder, concluded that it is not as least as 
likely as not that the veteran's current left ear hearing 
loss is related to his military service, including exposure 
to acoustic trauma therein.  

The Board notes that this unequivocal opinion was rendered by 
an audiologist who clearly has the expertise to opine on the 
matter at issue in this case.  In addition, she addressed the 
veteran's contentions, gave a considered rationale for her 
opinion, and based such opinion on a review of the veteran's 
entire claims folder, including his service medical records.  

The only evidence of record which contradicts this medical 
opinion is the opinion of the veteran.  He has argued that 
his current hearing loss is due to exposure to acoustic 
trauma during service.  It is now well established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as the 
etiology of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  The statements offered in support of the 
veteran's claim are not competent medical evidence and do not 
serve to establish a nexus between the veteran's current left 
ear hearing loss and service.  

In addition, while the veteran has indicated that his VA 
physician believed that his hearing acuity was damaged during 
service, he was unable to obtain a statement from the 
physician and no such opinion is contained in the VA clinical 
records obtained by the RO.  The Court has held that a 
claimant's lay statements relating what a medical 
professional told him, filtered as they are through a lay 
person's sensibilities, are simply too attenuated and 
inherently unreliable to constitute "medical" evidence to 
support a claim.  See Warren v. Brown, 6 Vet. App. 4 (1993).

In summary, the Board finds that the most probative evidence 
shows that a chronic left ear hearing loss disability was not 
present during service, nor is there competent evidence that 
a left ear hearing loss disability was present for many years 
thereafter.  Additionally, the most probative evidence 
indicates that the veteran's current left ear hearing loss is 
not causally related to his active service or any incident 
therein, including noise exposure.  

For the reasons and bases described above, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for left ear hearing loss.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Tinnitus

Additionally, the veteran seeks service connection for 
bilateral tinnitus, which he also contends was incurred in 
service as a result of acoustic trauma.  

Again, the Board finds that the record on appeal corroborates 
the veteran's contentions of in-service noise exposure.  

Moreover, as set forth above, the RO has granted service 
connection for right ear hearing loss based upon the VA 
examiner's August 2006 opinion that the veteran's current 
right ear sensorineural hearing loss is due to exposure to 
acoustic trauma during service.  

The RO has denied service connection for tinnitus, noting 
that the August 2006 VA examiner concluded that the veteran's 
tinnitus was not incurred in service.  The Board observes, 
however, that the examiner based such an opinion on the fact 
that the veteran recalled on one occasion that his tinnitus 
had been present since service and, on another occasion, that 
his tinnitus had been present since the 1970's.  The examiner 
noted that "it is impossible to determine which report was 
correct."  Therefore, he concluded that it was less likely 
than not that the veteran's tinnitus was the result of 
military service.  

As the examiner implied, tinnitus is a subjective disability, 
and the kind of condition to which lay testimony is 
competent.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the later is a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In this case, as the examiner noted, there is conflicting 
evidence regarding the veteran's recollection of the onset of 
his tinnitus.  On one occasion, the veteran recalled that it 
had begun during service and on another occasion, he recalled 
that it had begun in the 1970's.  The examiner is correct 
that the date of onset of the veteran's tinnitus may never be 
known to a certainty.  However, absolute certainty is not 
required.  As noted above, in claims for VA benefits, when 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  

Here, in light of the evidence of record, the Board finds 
that it is at least as likely as not that the veteran's 
tinnitus had its onset during service.  Moreover, the fact 
that the veteran has been granted compensation for a service-
related right ear hearing loss adds to the credibility of his 
contention that his tinnitus is related to service because 
"an associated hearing loss is usually present" with 
tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the 
Patient with Ear Problems.

Concerning this, the Board notes that tinnitus may occur as a 
symptom of nearly all ear disorders including sensorineural 
or noise-induced hearing loss.  Id.  With regard to the 
latter, the medical evidence of record reflects that the 
veteran's service-connected right ear hearing loss is noise-
induced, i.e., a result of his exposure to acoustic trauma 
during service.  In this regard, the Board notes that "high 
frequency tinnitus usually accompanies [noise-induced] 
hearing loss."  The Merck Manual, Section 7, Cha. 85, Inner 
Ear.

The evidence unfavorable to the claim for service connection 
in this case consists of the August 2006 VA medical opinion 
concluding that the veteran's current tinnitus was unrelated 
to service, as he had recalled that his tinnitus had not 
begun until the 1970's.  

The positive evidence of record consists of the fact that the 
veteran is service-connected for right ear hearing loss that 
has been etiologically linked to noise exposure during his 
active service and that he has also asserted that he has 
experienced tinnitus since service.  

Thus, based on the veteran's statements, the VA examiner's 
report linking the veteran's right ear hearing loss to 
service, and the provisions from The Merck Manual noted 
above, the Board concludes that evidence for and against the 
claim for service connection for tinnitus is at least in 
approximate balance.  In other words, the Board finds, based 
on this record, that the veteran's tinnitus is as likely the 
result of his noise exposure in service or associated with 
his service-connected noise-induced right ear hearing loss as 
it is the result of some other factor or factors.  
Accordingly, the Board will resolve the benefit of the doubt 
in favor of the veteran in this case as the law requires and 
grant service connection for tinnitus.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for bilateral tinnitus is 
granted.



REMAND

The veteran also seeks service connection for a psychiatric 
disorder with sleep manifestations.  As best the Board can 
discern, the veteran claims that he developed a psychiatric 
disorder and trouble sleeping due to ringing in his ears and 
hearing problems.  

In this case, the veteran's service medical records are 
negative for complaints or findings of sleep difficulties or 
a psychiatric disorder.  At his April 1965 military 
separation medical examination, neurologic and psychiatric 
evaluations were normal.  On a report of medical history, the 
veteran denied a history of frequent trouble sleeping, 
depression or excessive worry, or nervous trouble of any 
sort.  

The post-service medical evidence shows that in November 
2001, the veteran suffered a severe psychotic break, 
experiencing hallucinations and paranoid delusions.  
According to the hospitalization summary, the diagnosis was 
psychotic disorder, not otherwise specified.  The veteran's 
treatment team felt that the veteran's decompensation may 
have been due to three days of sleep deprivation combined 
with the veteran's baseline tendency to be somewhat 
reclusive.  

Subsequent private medical records show that in the veteran 
continues to receive psychiatric treatment.  His diagnoses 
include psychotic disorder, delusional disorder, and 
schizophrenia.  

None of this evidence, however, provides any further 
indication as to the etiology of the veteran's psychiatric 
disorder.  Given the evidence of record, as well as the award 
of service connection for tinnitus above, the Board finds 
that a VA medical examination is necessary to clarify the 
relationship, if any, between the veteran's service-connected 
right ear hearing loss and bilateral tinnitus and his current 
psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (VA must provide a medical examination when 
there is competent evidence of a current disability and an 
indication that the disability may be associated with another 
service-connected disability); see also 38 C.F.R. § 
3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
psychiatric examination for the purposes 
of determining the etiology of his 
current psychiatric disability and/or 
sleep disorder.  The claims folder should 
be made available to the examiner for 
review in connection with the 
examination.  The examiner should be 
asked to provide an opinion as to whether 
it is at least as likely as not that any 
current psychiatric or sleep disorder 
identified is causally related to the 
veteran's active service or causally 
related to or aggravated by any service-
connected disability, including right ear 
hearing loss or bilateral tinnitus.  The 
term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

2.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remain denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


